Citation Nr: 1111986	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO), which denied the benefit sought on appeal.

The rating decision on appeal also denied service connection for Parkinson's disease, to include tremors.  The Veteran did not submit a notice of disagreement with this denial and it became final.  In February 2011 correspondence, the Veteran's representative noted that Parkinson's disease was now a presumptive disability for veterans exposed to herbicide.  The Veteran's representative asked that VA grant service connection for Parkinson's disease on this basis.  

Thus, the issue of entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that there has not been adequate compliance with VA's duty to notify and assist the claimant in this case in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In fact, other than notice of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Veteran was never sent any VCAA notice for the issue on appeal.  

A preliminary review also reveals that the Veteran has never been provided a VA examination to determine the current level of severity of his service-connected diabetes mellitus, type II.  The VCAA requires, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The record does include private medical records that describe his diabetes mellitus as uncontrolled grossly (April 2006), severe (April 2006), and insulin dependent and uncontrolled (May 2006).  The May 2006 private treatment record also reflects that the Veteran was admitted for inpatient treatment with a diagnosis of uncontrolled diabetes.  These medical records also suggest that the Veteran's claim requires a VA examination to determine the current level of severity of his service-connected diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a VCAA notice letter as to the issue on appeal consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and Quartuccio, supra. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



